Aulisi, J.
Appeal by the employer and its insurance carrier from a decision and award of the Workmen’s Compensation Board. On January 23, 1962 while claimant was working on a machine, a wrench slipped and claimant struck his right arm and elbow on another machine in back of him. Claimant was first treated by Dr. Johnson and he was later examined by a Board Medical Examiner. The Referee initially made an award of 25% loss of use of the right arm which was reinstated upon a second review. Dr. Johnson came to the ultimate conclusion that the limitation of motion was due to an existing osteoarthritis. Dr. Gardner, the Board Examiner, testified that, “ in spite of the fact that the type of injury this man sustained is being minimized to me in preparation for my answer, I still think that it has some effect in the result that I found today and found last October. I don’t think I can disassociate the injury as being a factor and in having something to do with the restrictions I find today.” There is no evidence in the record of any limitation of motion prior to the accident. We believe that the decision and the award of the board should be affirmed. At most, we are faced with the usual conflict of expert medical testimony and Dr. Gardner’s testimony is sufficient to meet the requirement of substantial evidence necessary to sustain the determination. Decision affirmed, with costs to the Workmen’s Compensation Board.
Gibson, P. J., Hcrlihy, Reynolds and Taylor, JJ., concur.